Exhibit 10.52 The confidential portions of this exhibit have been filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request in accordance with Rule 24b-2 of the Securities and Exchange Act of 1934, as amended. REDACTED PORTIONS OF THIS EXHIBIT ARE MARKED BY AN [##]. Amendment and Addendum to Consultant Services and Confidentiality Agreement This Amendment and Addendum to Consultant Services and Confidentiality Agreement (the “Amendment”) is entered into as of December 1, 2008 (the “Amendment Date”) by and between, on the one hand, OMP,
